Citation Nr: 0826236	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-17 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for residuals of a neck injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1972 to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania continued a 20 percent disability 
rating for residuals of a neck injury.  Subsequently, in a 
June 2007 determination, the RO increased the disability 
evaluation for residuals of a neck injury to 30 percent 
disabling.  In May 2008, the veteran appeared at a hearing at 
the RO before the undersigned. 

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Initially, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) pertinent to increased rating claims.  
According to that decision, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  A letter complying with the 
requirements set forth above should be should be sent to the 
veteran for his claim for an increased rating in excess of 30 
percent for residuals of a neck injury. 

At his May 2008 hearing, the veteran indicated that he 
received treatment from the VA Medical Center (VAMC) in 
Altoona, Pennsylvania.  Records from this facility are of 
record up until October 2006.  As VA is on notice that there 
may be additional records that may be applicable to the 
veteran's claim, records of neck treatment that he may have 
received at the Altoona, Pennsylvania VAMC since October 2006 
are relevant and must be obtained.  38 C.F.R. § 3.159(c) 
(2007); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).    

The veteran testified at his hearing that his neck disability 
has worsened in severity since his last VA examination in 
December 2006.  Where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As 
the current level of disability is at issue for service-
connected neck disability, the Board finds that a 
contemporaneous examination of the veteran's residuals of a 
neck injury is necessary to accurately assess his disability 
picture. 

Accordingly, the case is REMANDED for the following action:

       1.  Provide the veteran with a notice letter that:
*	informs him of the information and 
evidence not of record that is 
necessary to substantiate his claim 
for service-connected residuals of a 
neck injury; 
*	informs him of the information and 
evidence that VA will seek to 
provide; 
*	informs him of the information and 
evidence he is expected to provide; 
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected residuals of a 
neck injury and the effect that 
worsening has on his employment and 
daily life;  
*	provides him with the appropriate 
Diagnostic Codes for rating service-
connected residuals of a neck injury; 
and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Code provisions, 
which typically provide for a range 
in severity of a particular 
disability from noncompensable to as 
much as 100 percent (depending on the 
disability involved), based on the 
nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their 
impact upon employment and daily 
life.

2.	Obtain, and associate with the claims 
folder, copies of records of any neck 
treatment that the veteran may have 
received at the VAMC in Altoona, 
Pennsylvania since October 2006.  

3.	Schedule the veteran for a VA cervical 
spine (neck) examination.  The claims file 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed in conjunction with the 
examination.  The examiner should (1) 
provide ranges of motion of the cervical 
spine, (2) note any unfavorable ankylosis 
of the entire cervical spine or 
unfavorable ankylosis of the entire spine 
shown, (3) describe any neurological 
impairment resulting from the spinal 
disability, and (4) state the length of 
time during the past twelve months that 
the veteran has had incapacitating 
episodes due to the spinal disability.  

Incapacitating episodes are periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  With regard to 
neurological manifestations, the examiner 
should specifically comment as to whether 
the veteran's neurological symptoms are 
intermittent or permanent in nature and 
whether they may be attributed to any 
disability other than his cervical spine 
disability.

4.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the claim on appeal.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


